 

" AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

 

DEC 9 4 2018

 

 

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA arrests as §Ell§§a~a

 

 

 

 

 

 

 

BY {»- lu-PUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRTNI`I`NKE`C'A'SE” * """"""'“""”“"`“
V_ (For Offenses Committed On or After November l, 1987)
Cory James Lewis
Case Number: lS-cr-04741-WVG
Michael Edmund Burke
Defendant’s Attomey

REGISTRATION No. 72501298
|:| _
The Defendant:
|XI pleaded guilty to count(s) l of Superseding lnformation
I:l was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty cf such count(s), which involve the following cffense(s):

Count

Title & Section Nature of Offense Number§s!
18 USC 3 Accessory After the Fact (Misdemeanor) ls

'l`he defendant is sentenced as provided in pages l through 2 of this judgment
l:] The defendant has been found not guilty on count(s)
§§ Count(s) 1 and 2 of Underlying Information are dismissed on the motion of the United States.

Assessment : $10.00
le
No fine |:l Fcrfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Novemher 29. 2018

I-ION. WILLIAM V. GALLO
UNITED STATES DISTRICT IUDGE

 

18-cr-O474 l -WVG

 

'~.,{\O 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Cory J ames Lewis Judgment - Page 2 of 3
CASE NUMBER: 18-cr-O4741-WVG

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

|El:l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:
The Defenda;nt be housed in California.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at P.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant Shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:i on or before

|:l as notified by the United States Marshal.

i:l as notified by the Probation or Pretrial Services Oftice.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on to

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18-cr-0474 l -WVG

